ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 26 August 2022 for the application filed 18 February 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 26 August 2022, with respect to claims 1-7, and 10-22 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-7 and 10-22 have been withdrawn. 
Allowable Subject Matter
Claims 1-7 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “an airframe comprising a forward set of wings and an aft set of wings; one or more tilt-adjustable rotors, wherein all of the one or more tilt-adjustable rotors are positioned forward of the forward set of wings;  a first set of fixed-tilt rotors positioned between the forward set of wings and the aft set of wings ; and a second set of fixed-tilt rotors positioned behind the aft set of wings; wherein every rotor of each set of the fixed-tilt rotors are positioned behind all of the one or more tilt-adjustable rotors” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-7, 10-12 and 22 depend from claim 1 and are therefore also found allowable.
Regarding Claim 13, the prior art of record fails to disclose or teach “tilting only forward rotors positioned in front of all wings  of the aircraft, and maintaining a fixed-tilt angle of all rearward rotors positioned behind the forward rotors, wherein the rearward rotors are positioned between a forward wing and an aft wing and positioned behind the aft wing” in combination with the rest of the limitations in the claim.  This limitation, in the method as claimed in claim 13 is neither anticipated nor made obvious by the prior art of record.  Claims 14-21 depend from claim 13 and are therefore also found allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        31 August 2022